IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43912

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 650
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 19, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
RAHIM D. REED,                                   )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Ben P. McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Rahim D. Reed pled guilty to possession of a controlled substance. Idaho Code § 37-
2732(c). The district court sentenced Reed to a unified term of seven years determinate, and
retained jurisdiction. Following the period of retained jurisdiction, the district court placed Reed
on probation.    Reed subsequently violated his probation and the district court retained
jurisdiction a second time. Following Reed’s second period of retained jurisdiction, the district
court again placed him on probation. Reed violated his probation a second time and the district
court revoked his probation and ordered his underlying sentence executed. Reed filed an Idaho
Criminal Rule 35 motion, which the district court denied. Reed appeals asserting that the district
court abused its discretion by denying his Rule 35 motion.

                                                 1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Reed’s
Rule 35 motion was presented, the district court did not abuse its discretion. For the foregoing
reasons, the district court’s order denying Reed’s Rule 35 motion is affirmed.




                                                2